*884Order
PER CURIAM.
A jury convicted Randy E. Danikas (Movant) of first degree murder and armed criminal action for the shooting death of his wife. After his conviction was affirmed on direct appeal, he moved for post-conviction relief pursuant to Rule 29.15; the court denied his motion. He claims the motion court clearly erred in overruling his Rule 29.15 motion, because his trial counsel was ineffective for failing to properly contact, investigate, subpoena and present David Wallace as a defense witness at his trial.
Because the motion court did not clearly err in finding and concluding Movant failed to demonstrate that trial counsel was not exercising reasonable trial strategy when he decided not to further investigate or call Wallace to testify at trial, we affirm. Rule 84.16(b).